DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Application
This office action is in response to the Application filed on 08/08/2019.  
Claims 1-20 are presented for examination. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/08/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has being considered by the examiner.
Drawings
The drawings submitted on 08/08/2019 are accepted.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 103
In the event a determination of the status of the application as subject to AIA  35 U.S.C. 102, 103, and 112 (or as subject to pre-AIA  35 U.S.C. 102, 103, and 112) is incorrect, any correction of the statutory basis for a rejection will not be considered a new ground of rejection if the prior art relied upon and/or the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-6, 8, 10, 12-15, 17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Pike (US 2014/0075111) in view of Ki et al. (US 2013/0297907; hereinafter referred as Ki).
Regarding independent claim 1, Pike teaches a system for remote storage of data (Fig. 2), the system comprising: a primary storage controller (Fig. 2, Storage management system 222 & User Mode Component 224; [0065], The storage management system 222 may represent the kernel mode components that may make up a complete storage management system. An additional set of user mode components 224 may provide user access to managing the storage management system 222; [0066], The user mode components 224 may include an administrative user interface 226, a configuration analyzer 228, and a set of storage device descriptors 230. The administrative user interface 226 may have a user interface through which a system administrator may configure and manage the storage management system); and  of a remote data storage system (Fig. 2, remote storage systems 234), 
wherein the primary storage controller comprises: a service monitoring component configured to determine a service characteristic of data storage or data retrieval associated with the remote data storage system ([0067]-[0068], A configuration analyzer 228 may populate and update the storage device descriptors 230. The configuration analyzer 228 may discover all available storage devices and determine static and dynamic capacities of those devices. A static capacity may include currently available storage, physical location, network or local address, device type, and other parameters. Dynamic capacities may include various performance metrics that may be tested, measured, and monitored during operation. Such metrics may be burst and sustained bandwidth, latency, and other parameters. The configuration analyzer 228 may monitor the storage devices over time); and 
a communication interface configured to communicate service performance signals to the ([0069], the various storage management system components may communicate over a network 232 to access and manage various remote storage systems 234. The remote storage systems 234 may include storage area networks, network attached storage, cloud storage, and other storage devices that may be accessed over the network 232. In some cases, a service level agreement 232 may define that some or all of the blocks of data in the logical unit be stored on remote storage devices 234; [0034], The storage management system 104 may create the logical unit 106 according to the service level agreement 116, and then manage the logical unit 106 to meet the service level agreement 116 during operation),
Pike does not explicitly teach a storage controller in the storage system.
In an analogous art of storage system, Ki teaches a secondary storage controller (Fig. 1, Storage Controller 111 & configuration component 118) of a remote data storage system (Fig. 1& [0036], Reconfigurable Storage Device 102, e.g., content distribution network (CDN), corresponds to a remote data storage system).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention was made, with the teachings of Pike and Ki before them, to incorporate Ki’s in-storage controller in a remote data storage system with Pike’s storage monitoring process because the in-storage controller can monitor and determine storage performance closely.
In view of Pike, Ki further teaches 
and wherein the secondary storage controller comprises: an input interface adapted to receive service performance signals from the primary storage controller (Fig. 3, step 320, Receive plan from host; 
[0032], the configuration component 118 on the reconfigurable storage device 102 may be configured to receive the configuration command 128 and implement the feature settings corresponding to the configuration command 128; note that the configuration command 128 is communicated from communication interface (e.g., configuration translation component 110 in Host 110) to input interface (e.g., configuration component 118 in Storage Device 102));
a service analysis component configured to compare the received service performance signals with a service requirement so as to determine a service comparison result (Fig. 3, step 322; [0070], The process may begin on the storage device 102 by receiving the plan from the host (block 320). The plan is validated by checking the availability and applicability of every feature based on the device profile 122 (block 322)); and
a control component (Fig. 1, Storage Controller 111) adapted to control data storage to or data retrieval from the remote data storage system based on the service comparison result ([0028], The storage controller 111 receives the command associated with the contents from the host controller 108 and controls contents 126 stored in the main storage 112 according to the received command; [0083], reconfigurable storage device is reconfigured using the feature settings from the host 100, as well as to blocks 320-328 of FIG. 3; [0086]-[0089]).
Regarding independent claim 10, Pike teaches a computer-implemented method for remote storage of data ([0022]; claim 1), the method comprising: …
(Claim recites substantially the same limitations as in claim 1, and is therefore rejected for the same reasons set forth in the analysis of claim 1).
Regarding independent claim 19, Pike teaches a computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processing unit to cause the processing unit to perform, when run on a computer network, a method for remote storage of data (Claim recites substantially the same limitations as in claim 1, and is therefore rejected for the same reasons set forth in the analysis of claim 1) comprising the steps of
(Claim recites substantially the same limitations as in claim 1, and is therefore rejected for the same reasons set forth in the analysis of claim 1).
Regarding claim(s) 3 and 12, the combination of Pike and Ki further teaches wherein the service monitoring component is configured to determine at least one of:
a latency of a communication link between the primary storage controller and the secondary storage controller (Pike, [0074], a latency test may be performed in block 310 to determine any initial or sustained latency in communication with the storage device);
a data write latency of the remote data storage system (Pike, [0036], read and write performance, which may include latency); a status of a recovery point objective;
an available data storage space of the remote data storage system; and
an available buffer space of the remote data storage system.
Regarding claim(s) 4 and 13, Ki further teaches comprising: a service definition component configured to determine the service requirement ([0031], the configuration translation component 110 on the host 100 may be configured to receive and convert user requirements 123 describing behavioral characteristics for the reconfigurable storage device 102 into a configuration command 128 defining features settings for the behavioral characteristics for the reconfigurable storage device 102).
Regarding claim(s) 5 and 14, Ki further teaches wherein the service definition component is configured to determine the service requirement based on an input signal from a user or a control system ([0031], the configuration translation component 110 on the host 100 may be configured to receive and convert user requirements 123 describing behavioral characteristics for the reconfigurable storage device 102 into a configuration command 128 defining features settings for the behavioral characteristics for the reconfigurable storage device 102).
Regarding claim(s) 6 and 15, Ki further teaches wherein the control component of the secondary storage controller is configured to 
determine a garbage collection workload based on the service comparison result ([0054], The reconfigurable storage device 102 may further include a plurality of operational features, referred to here as a feature set 120. In one embodiment, the feature set 120 may include hardware operation (e.g., clock frequency, over-provisioning ratio), command scheduling policy (e.g., read over write, random access over sequential access, small request over big request, scheduling algorithm, read over GC), logical device characteristics (e.g., capacity, queue length, timeout control, protection), mapping policy of logical address onto physical address (e.g., page mapping, block mapping, hybrid mapping), background job execution policy (e.g., garbage collection algorithm, period and frequency of garbage collection, background TRIM, background compaction), and so on, which are not exhaustive).
Regarding claim(s) 8 and 17, Pike and Ki further teaches wherein the secondary storage controller is configured to control data storage to or data retrieval from a thin-provisioned file system of the remote data storage system (
Pike, [0045], In a thin provisioned logical unit, the storage management system 104 may assign additional blocks of storage to the logical unit 106 over time. When the amount of storage actually being used grows to be close to the physical storage assigned, the storage management system 104 may identify additional storage for the logical unit;
Ki, [0026], The actual physical storage space allocated for the logical devices 121 is dependent on the space efficiency requirements. A logical device with thin-provisioning can occupy less physical storage space than a logical device with thick-provisioning).
Regarding claim(s) 20, Pike and Ki further teaches wherein the at least one processor is adapted to execute the computer program code of said computer program product (Pike, [0025], program modules, executed by one or more systems, computers, or other devices. Generally, program modules include routines, programs, objects, components, data structures, etc. that perform particular tasks or implement particular abstract data types; Fig. 2 & [0057]).
Claims 2 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Pike (US 2014/0075111) in view of Ki et al. (US 2013/0297907; hereinafter referred as Ki),further in view of Katragadda et al. (US 2004/0054997, hereinafter Katragadda).
Regarding claim(s) 2 and 11, the combination of Pike and Ki further teaches wherein the service requirement is selected from the group consisting of: a maximum latency; (
Pike, [0016]-[0017], The service level agreement may include performance metrics, such as number of input/output operations per unit time, latency of operations, bandwidth or throughput of operations, and other performance metrics; replication criteria, which may define a minimum number of different devices to store a given block. The replication criteria may identify certain types of storage devices to include or exclude; [0043]-[0044], The service level agreement 116 may define a size for the logical unit 106, number of replications of blocks of data, and various performance characteristics of the logical unit 106;
Ki, [0044], QoSs in the exemplary embodiments may comprise performance characteristics of storage device in terms of latency, IOPS, bandwidth, jitter, WAF/RAF which are to define the user's detailed performance expectation; [0045], An attribute can be performance characteristics (QoS) of storage device such as latency, and IOPS, or non-performance characteristics such as capacity, addressing mode, and protection; [0047], The protection specification may specify security and access control. A device can support encryption and the user can use a specific encryption algorithm (e.g., 128 bit RSA, 256 AES) per its security requirements. The user may also need a secure erasure of data with the user's risk of unrecoverable when the data is deleted. In addition, the user can define access controls like read-only, writable, write-once at the device level. For instance, a recovery image of the system can be stored in a write-once logical device).
Pike and Ki does not explicitly teach service requirement consisting of a minimum available buffer space.
In an analogous art of memory management, Katragadda teaches the service requirement consisting of … a minimum available buffer space (
Abs., Resources include types of processing nodes desired to execute the task, needed amount or rate of processing cycles, amount of memory capacity, number of registers, input/output ports, buffer sizes, etc. Characteristics of a task in clued maximum latency time, frequency of execution of a task, communication ports, and other characteristics; [0040]-[0042], maximum allowable latency … resource requirements of a task; [0049], a task definition may specify other types of required (or desired) resources. For example, a task definition may specify memory requirements, such as a minimum amount of memory, a maximum amount of memory, a type of memory, etc. Also for example, a task definition may specify input/output (I/O) requirements such as buffer requirements, I/O port requirements, etc. In some embodiments, I/O requirements can be specified, for example, in terms of a minimum buffer size, a maximum buffer size, a minimum throughput, a maximum throughput, a type of input, output, or I/O port, a specific input, output, or I/O port, etc). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention was made, with the teachings of A and B before them, to improve Pike and Ki’s service requirement is selected from the group consisting of: a maximum latency; a minimum available data storage space; and a maximum recovery point objective with Katragadda’s configurable storage device based on task requirements including a minimum available buffer space because buffer space is commonly provided in a storage system to accommodate stream jitter and prevent data loss; additionally, minimum buffer size affects system delay factor and the file transfer delay factor. 
Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Pike (US 2014/0075111) in view of Ki et al. (US 2013/0297907; hereinafter referred as Ki),further in view of Antani et al. (US 2011/0099265, hereinafter Antani).
Regarding claim(s) 7 and 16, Pike and Ki further teaches wherein the remote data storage system is configured to implement a plurality of storage tiers (
Pike, [0006], The storage management system may assess and map the capabilities of all available storage devices for a system, then provision a logical storage unit that may initially meet the target service level agreement; [0037], [0039], & [0058], The nonvolatile storage 212 may be any type of storage device, including hard disk, solid state memory devices, magnetic tape, optical storage, or other type of storage;
Ki, [0038], the main storage part 112 may be formed of a plurality of non-volatile memory chips, i.e., a plurality of flash memories… different-type non-volatile memory chips (e.g., PRAM, FRAM, MRAM, etc.) instead of flash memory chips. Alternatively, the main storage part 112 can be formed of volatile memories, i.e., DRAM or SRAM, and may have a hybrid type where two or more types of memories are mixed; [0041], Responsive to a determination that the runtime performance data do not satisfy the user requirement information, the configuration translation component 110 dynamically adjusts configuration of the one or more logical devices to meet the user requirement information (block 206); [0073], the configuration planner 136 comprises a conversion algorithm to convert SLA specifications to feature settings based on the device profile 122, determines optimal combinations out of the converted feature settings; [0085]-[0086]), and 
Pike and Ki do not explicitly teach the secondary storage controller is configured to determine a target storage tier based on the service comparison result.
In an analogous art of memory management, Antani teaches the secondary storage controller is configured to determine a target storage tier based on the service comparison result ([0023]-[0024], Beginning in block 310, one or more SLA objectives can be loaded into memory from a stored set of SLA objectives. In block 320, different tier nodes in an n-Tier cache, each representative of a cache server, can be selected for performance monitoring and in block 330, the performance of each of the cache servers for each tier node can be monitored through the acquisition of performance metrics… In block 340, the measured performance metrics of each of the cache servers in each of the tier nodes can be compared to the loaded SLA objectives—for example by reference to a table of required performance metrics relative to loaded SLA objectives in order to determine whether any of the measured performance metrics is likely to give rise to a breach in any of the loaded SLA objectives. In decision block 350, if it is determined that any of the measured performance metrics is likely to give rise to a breach in any of the loaded SLA objectives, in block 360 the offending tier node can be identified and in block 370, one or more corrective, remedial actions can be applied to the identified offending tier node).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention was made, with the teachings of Antani, Pike and Ki before them, to improve Pike and Ki’s determines optimal combinations out of the converted feature settings for the remote data storage system implementing a plurality of storage tiers with Antani’s determine a target storage tier based on the comparison of measured performance metrics and SLA objectives. The motivation of doing so would be for the benefits of applying optimal configuration to satisfy the user requirement (Ki, [0073]).
Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Pike (US 2014/0075111) in view of Ki et al. (US 2013/0297907; hereinafter referred as Ki),further in view of Choi et al. (US 2017/0344284, hereinafter Choi).
Regarding claim(s) 9 and 18, Pike and Ki do not explicitly teach a second primary storage controller. 
In an analogous art of memory management, Choi teaches a second primary storage controller ([0035], FIG. 1 shows a data center with various host machines, communicating with a client machine. In FIG. 1, data center 105 is shown as including host machines 110, 115, 120, 125, and 130; [0040], FIG. 3 shows additional details of host machine 110 of FIG. 1. Referring to FIG. 3, typically, machine or machines 110 include one or more processors 205, which may include memory controller 305 and clock 310, which may be used to coordinate the operations of the components of machine or machines 110; [0065], At block 910, SSD 220 of FIG. 2 may receive a profiling command, either from application 145 of FIG. 1 or from host machine 110 of FIG. 1. This profiling command may specify what characteristic 605, 610, and/or 615 of FIG. 6 is to be measured).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention was made, with the teachings of Pike, Ki and Choi before them, to improve Pike, Ki’s host machine having a primary storage controller to determine a service characteristic of data storage or data retrieval associated with the remote data storage system with Choi’s multiple host machine each having a primary storage controller sends profiling command specify characteristics to storage devices because it is common in the field that a data center has various host machines communicating with a storage device (Choi, [0035]).
The combination of Pike and Ki, and Choi further teaches
a second primary storage controller comprising: a second service monitoring component configured to determine a second service characteristic of data storage to or data retrieval from the remote data storage system; and a second communication interface configured to communicate second service performance signals to the secondary storage controller based on the determined second service characteristic (Choi, [0035]-[0037], FIG. 1 shows a data center with various host machines, communicating with a client machine. In FIG. 1, data center 105 is shown as including host machines 110, 115, 120, 125, and 130… host machines 110, 115, 120, 125, and 130 are all essentially equivalent and interchangeable; [0040], Processors 205 may also be coupled to storage devices 220, and to network connector 315, which may be, for example, an Ethernet connector or a wireless connector; 
Pike, [0069], the various storage management system components may communicate over a network 232 to access and manage various remote storage systems 234; 
Ki, [0031], the configuration translation component 110 {service monitoring component} on the host 100 may be configured to receive and convert user requirements 123 describing behavioral characteristics for the reconfigurable storage device 102 into a configuration command 128 defining features settings for the behavioral characteristics for the reconfigurable storage device 102),
wherein the input interface of the secondary storage controller is further configured to receive the second service performance signals from the second primary storage controller, wherein the service analysis component of the secondary storage controller is further configured to compare the second service performance signals with the service requirement so as to determine a second service comparison result, and wherein the control component of the secondary storage controller is configured to control data storage to or data retrieval from the remote data storage system further based on the second service comparison result (Choi, Fig. 4 & [0042], SSD controller 410 may include, among other components, host interface 420, in-storage monitoring engine 425, Flash Translation Layer (FTL) 430, Error Correcting Code (ECC) 435, and flash interface 440. Host interface 420 may manage communications between SSD 220 and host machine 110 of FIG. 1. In-storage monitoring engine 425, described further below with reference to FIGS. 6-8, may perform the monitoring of SSD 220 to profile the characteristics of SSD 220; [0048], applications 505-520 may run on processors, such as processor 205 of FIG. 2, within host machines 110 of FIG. 1. Applications 505-520 simply need to communicate with the appropriate PIL 550-565 within SSD 220; 
[0063], Profiling station 835 may store profile commands that are pending to be performed on SSD 220 of FIG. 2. Applications and/or host machines may “take” slots in profiling station 835 until all slots are filled. Profiling station 835 may include ops, which may store the op codes to perform the profile command, and control, which may store information about whether and how to apply pre-emption control for various profile commands. For example, profiling bandwidth for SSD 220 of FIG. 2 may take a relatively long time as compared with profiling latency for SSD 220 of FIG. 2. Thus, a profile command to profile latency for SSD 220 of FIG. 2 may be executed with pre-emption control; [0064], In addition, in-storage monitoring engine 425 may periodically repeat an earlier profiling command, to determine if the measured characteristics have changed. If the measured characteristics have changed, in-storage monitoring engine 425 may report the changes back to application 145 of FIG. 1 or host machine 110 that originally requested the profiling command).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY C. CHAN whose telephone number is (571) 272-9992.  The examiner can normally be reached on Monday - Friday 9 AM to 5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ADAM M. QUELER can be reached on 571-272-4140.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TRACY C CHAN/            Primary Examiner, Art Unit 2137